Citation Nr: 0331402	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel



REMAND

The veteran served on active duty from September 1970 to 
March 1972 and from March 1975 to May 1979.  This appeal 
comes to the Board of Veterans' Appeals (Board) from an April 
2002 RO rating decision which determined that the veteran had 
not submitted new and material evidence to reopen a claim for 
entitlement to service connection for a low back disability.  

In an August 2003 written brief presentation, the veteran's 
representative raised a claim of clear and unmistakable error 
(CUE) directly to the Board.  The representative appeared to 
suggest that the RO had committed CUE in a November 1973 
rating decision that initially denied the veteran's claim for 
service connection for a low back disability.  As a favorable 
decision on the CUE claim could potentially result in an 
earlier effective date for the grant of service connection, 
the claim for CUE is inextricably intertwined with the issue 
on appeal of whether new and material evidence has been 
submitted to reopen the same claim for service connection.  
See Hoyer v. Derwinski, 1 Vet. App. 208 (1991).  As the RO 
has not yet adjudicated the CUE claim, this issue must be 
remanded for consideration by the RO and the claim to reopen 
will be held in abeyance pending this adjudication.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA) 38 
U.S.C.A. §§ 5100 et. seq. (West 2002) and 38 C.F.R. § 3.159 
(2003).  Under the VCAA, VA's duty to notify and assist has 
been significantly expanded in the following areas.  First, 
VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has a 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim. 38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA (November 9, 2000), or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
2002); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  There, the Court found that 
the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory 1-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding any information previously 
provided (including that contained in a December 2001 
letter), a full year is allowed to respond to a VCAA notice.

An administrative decision of the Social Security 
Administration (SSA) was associated with the claims file in 
February 1988.  However, the claims file does not contain 
copies of all the exhibits to that decision.  These records 
should be sought from the SSA, along with any other records 
pertaining to the veteran accumulated by the SSA since 
February 1988.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).

VA treatment reports were associated with the claims file in 
July 2002.  As VA treatment records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal, it will be 
necessary to obtain any outstanding VA records prior to a 
final decision in this case.  See Dunn v. West, 11 Vet. App. 
462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 
38 C.F.R. § 3.159(c)(2) (2003).

Therefore, appellate consideration will be deferred and this 
case is REMANDED for the following actions:

1.  With any needed assistance from the 
veteran, obtain copies of all VA medical 
records pertaining to treatment of any 
low back symptoms, dated since July 2002 
(the last time VA medical records were 
associated with the claims file), which 
have not been previously submitted.

2.  With any needed assistance from the 
veteran, obtain from the SSA copies of 
all exhibits to the December 1987 
decision other than those already 
associated with the claims file, as well 
as any other records pertaining to the 
veteran accumulated by the SSA since 
February 1988 (the last time SSA records 
were associated with the claims file).

3.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development to include proper VCAA notice 
was completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Undertake any other development required 
to comply with the notice and duty to 
assist provisions of the VCAA and the 
implementing regulations.

4.  Thereafter, adjudicate the claim of 
CUE in a November 1973 rating decision 
that denied entitlement to service 
connection for a low back disability.  
The veteran and his representative should 
be notified of this decision and of the 
veteran's appellate rights.  The veteran 
and his representative are hereby 
notified that the Board does not have 
jurisdiction to review an issue unless VA 
receives a timely notice of disagreement 
and substantive appeal. 

5.  Finally, again determine whether new 
and material evidence has been received 
to reopen a claim for service connection 
for a low back disability.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case.  The veteran should then be 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



